Nicholson, J.
delivered the opinion of the court. There arfe in reality but two questions in this case; the one whether the bond given by S. T. Wiight, under .the order of the orphans court, for possessing himself of Sew-ell’s property, could be sued by a creditor of Clement Sew« ,ell¡ and the other on the act of limitations.
The condition of the bond is, that the obligor shall deliver to the parly entitled the whole property which he shall possess himself of A creditor is not such a party; for.the obligor in the bond cannot pay the debts of the deceased, nor can he recover debts or pay legacies, or settle an account in the orphans court. If not authorised to pay debts, of course he cannot be sued for not paying them.- He may be likened to one who has letters ad colligendum. The obligor in the bond is liable to the administrator de bonis non, if one is appointed; and if none appointed, he is liable to nobody. But it is clear that the commissary general heretofore, and the orphans court now, who have the care of the deceased person’s estate, would take the necessary steps for the settlement of the estate by revoking the .original letters, granting letters de bonis non. No inconvenience, therefore, can ensue from holding the obligor in the bond responsible only to the administrator de boms non.
On the pleas of limitations, the bond executed by S. T. Wright, Thomas li right and P. C. Blake, on which this suit is brought, is the thing in action, and not the judgment against Sewell’s executrix.
JUDGMENT AFFIRMED.